Bedient v Earl T. Wadhams, Inc. (2022 NY Slip Op 03838)





Bedient v Earl T. Wadhams, Inc.


2022 NY Slip Op 03838


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


449 CA 21-01072

[*1]MATTHEW L. BEDIENT, PLAINTIFF-RESPONDENT,
vEARL T. WADHAMS, INC., AND JOHN S. HILLMAN, DEFENDANTS-APPELLANTS. 


GROSS SHUMAN P.C., BUFFALO (SARAH P. RERA OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
CELLINO LAW, LLP, BUFFALO (DENIS BASTIBLE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered July 20, 2021. The order granted the motion of plaintiff for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 14, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court